Title: From Thomas Jefferson to George Jefferson, 10 January 1799
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Jan. 10. 1799.
          
          Your favor of the 1st. inst. is at hand with the account inclosed stating a balance in my favor of 581.8.8. you had probably not then recieved my draught in favor of Strange for £98.5 which of course is to lessen the balance abovementioned. having a convenient offer for transferring this money here I yesterday drew on you in favor of John Richard junr. for twelve hundred dollars at 7. days sight, which be pleased to honor.
          On a view of your account I must remind you of a desire I think I once before expressed, never to pay in Richmond the freight up the river. my memory decieves me if one of the persons named in your account did not apply & recieve paiment from me. besides that for my nailrod I pay less than the usual freight by agreement with most of the watermen. I believe I before informed you that the box with the chimney piece would be brought down to you to be forwarded here. I should be glad it could come on as soon as it is known to you that this river is open. I am with esteem Dr. Sir
          Your friend & servt
          
            Th: Jefferson
          
        